DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/15/2020 and 11/01/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 – 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites the limitations “image attribute of each of at least one raw image comprises at least one of a position, a resolution, an exposure time, an exposure sensitivity of a lens, or a frame rate” then goes on the require “at least one of image attributes of the at least one raw image are different from each other”. There is not a requirement for multiple image attributes, thus having multiple attributes different from each other is not definite. Applicant would need to require either multiple attributes or multiple raw images for the above limitation to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2017/0171423).
Regarding claim 11, Campbell et al. disclose an electronic device comprising: a processor (DSP chip 150); and an image sensing module (100) comprising an image sensor (120) and a control circuit (130) electrically connected with the image sensor and connected with the processor through an interface (fig. 1-2; ¶22), wherein the processor is configured to: receive at least one compressed raw image from the image sensing sensor (¶32: DSP chip 150 receives the compressed pixel data at the decompression module 160); decompress the received at least one compressed raw image (¶32: decompression module 160 decompresses the received compressed pixel data such that the original pixel data outputted by the FPA 130 is retrieved); perform image processing with respect to the decompressed at least one raw image (¶35: ISP 170 receives the decompressed (and optionally downscaled and processed) pixel data from the decompression module 160, performs image signal processing on the decompressed pixel data, and outputs the processed data to the final compression module 180); and display the image-processed at least one raw image on a display local display 216 may be configured to operate as a user interface for a user of the image capture device 210. In one embodiment. In one embodiment, the image capture device 210 is configured to perform the functions of an electronic view finder, allowing a user of the image capture device 210 to view the images and/or video that the image capture device 210 will capture or is capturing responsive to a capturing action performed by a user of the image capture device 210. In one embodiment, the local display 216 is configured to display previously captured images and videos). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication KR 10-2008-0035110 (hereinafter Kim et al.) in view of Campbell et al. (US 2017/0171423).
Regarding claim 1, Kim et al. disclose an electronic device comprising: a processor (110); and an image sensor and a control circuit wherein the control circuit is configured to: obtain at least one raw image by using the image sensor (claim 1: receiving image data input from at least one surveillance camera); designate the at least one raw image as first data corresponding to a first region and second data input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area); convert the at least one raw image by changing at least a part of the second data into a designated value (cl. 1; ll.160-164: the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area); and compress the converted at least one raw image and transmit the compressed at least one raw image to the processor (cl. 1: an encoder for encoding the protected image data and a file system for sequentially storing the encoded image data). Kim et al. fails to explicitly disclose an image sensing module comprising an image sensor and a control circuit electrically connected with the image sensor and connected with the processor through an interface.
	In a similar field of endeavor, Campbell teaches an image capture system includes an image sensor chip 100 and a DSP chip 150, each of which may be contained within a camera. Light 110 enters the image sensor chip 100 through, for example, a camera lens and aperture, and is converted into compressed pixel data. The compressed pixel data is sent to the DSP chip 150, where it is converted into a formatted image and output as the image 190 (figs. 1-2; ¶22-23). In light of the teaching 

Regarding claim 2, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the at least one raw image comprises at least one object, and wherein the control circuit or the processor is configured to obtain a region corresponding to the at least one object as the first region (ll.129-131,  155-164: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area).

Regarding claim 6, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the control circuit is configured to determine the designated value for the second data, based on a default value stored in a memory electrically connected with the control circuit or at least a partial value of the first data (ll.129-131, 155-164: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area).

Regarding claim 7, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the at least one raw image comprises a frame comprising a plurality of lines, and wherein the control circuit is configured to determine the designated value for the second data, based on at least a partial value of the first data for each line of the at least one raw image (ll.129-131, 155-164, 303: input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area; pixel corresponding to the central coordinates uses the upper, left, lower and right coordinates of the surrounding pixels).

Regarding claim 8, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 7. Kim also teaches wherein the control circuit is configured to: determine, based on at least a part of the first data corresponding to a first line among the plurality of lines of the at least one raw image, the designated value for the second data included in the first line as a first value and change the second data included in the first line into the first value; and determine, based on the at least a part of the first data corresponding to the second line among the plurality of lines of the at input image protection processing unit extracting a partial region from the received image data and selectively masking the extracted region; the masking unit includes a filtering method of filtering the extracted area and processing it black, a blur method of mapping the R, G, and B values of the extracted area to the average value of surrounding pixels, and adjusting the number of pixels in the extracted area; pixel corresponding to the central coordinates uses the upper, left, lower and right coordinates of the surrounding pixels).

Regarding claim 9, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the control circuit is configured to: set a frame compression rate; compress the converted at least one raw image based on the set frame compression rate; and transmit the compressed at least one raw image to the processor (Kim ll.323-324: MPEG encoder; Campbell ¶54-55).

Regarding claim 10, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. Campbell also teaches wherein the control circuit is configured to: set a frame compression rate; compress the converted at least one raw image based on the set frame compression rate; and transmit the compressed at least one raw image to the processor (Campbell ¶52-55: the 4:1 compression engine 360 may request pixel data from the odd rows module 300 and even rows module 310 for an image when the 4:1 compression engine 360 has finished compressing a previous image, when the 4:1 compression engine 360 anticipates that it will be finished compression a previous image, or any other time the compression engine 360 isn't busy or is otherwise idle).

Claim 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication KR 10-2008-0035110 (hereinafter Kim et al.) in view of Campbell et al. (US 2017/0171423) in view of Minakami (US 2001/0055064).
Regarding claim 3, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the at least one raw image comprises a first raw image or a second raw image, and wherein the processor is configured to output the second raw image through a display device of the electronic device, without outputting the first raw image through the display device.
	In a similar field of endeavor, Minakami teaches a digital camera with a main imaging element and a sub imaging element, wherein the sub element is for AF and the main element is for displaying (figs. 5; cls.3-4). In light of the teaching of Minakami, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Minakami’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of effective AF image processing and image display.


	In a similar field of endeavor, Minakami teaches a digital camera with a main imaging element and a sub imaging element, wherein the sub element is has a higher frame rate than the main element (cl.1). In light of the teaching of Minakami, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Minakami’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of effective AF image processing and image display.

Regarding claim 5, Kim et al. in view of Campbell et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the control circuit is configured to obtain as the first region, at least one object region recognized by an object recognition operation in the at least one raw image, a region corresponding to information about a designated region received from the processor in the at least one raw image, a region corresponding to a designated region size in the at least one raw image based on information about a location received from the processor when a size for the first region is designated, or a region corresponding to digital zoom information received from the processor in the at least one raw image (ll.148-164, 245-251: setting a masking area including a fixed area masking method in which a user sets coordinates of an area to be masked in advance and a moving area masking method using an object tracking). The combination fails to explicitly disclose at least one of a region focused by an auto focus (AF) operation performed using the image sensing module.
	In a similar field of endeavor, Minakami teaches a digital camera with a main imaging element and a sub imaging element, wherein the sub element is for AF and the main element is for displaying (figs. 5; cls.3-4). In light of the teaching of Minakami, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Minakami’s configuration in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a system capable of effective AF image processing and image display.

Claim 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Campbell et al. (US 2017/0171423) in view of KR 20150072271A (hereinafter Song et al.).
Regarding claim 12, Campbell et al. disclose all of the aforementioned limitations of claim 11. Campbell fails to explicitly wherein the processor is configured to: obtain a first region in the decompressed at least one raw image; perform image processing with respect to the obtained first region; generate at least one display image based on the image-processed first region; and display the generated at least one display image on the display device.
	In a similar field of endeavor, Song teaches a method for receiving a medical image by a local medical imaging apparatus according to an embodiment of the present


Regarding claim 13, Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 12. Song also teaches wherein the processor is configured to generate the at least one display image by enlarging the first region according to a magnification of digital zooming (fig. 6; ¶55: only the central region of interest and other regions are partitioned, and a weight of '0' is assigned to the remaining regions other than the region of interest).

Regarding claim 14, Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 11. Song also teaches wherein the processor is configured to transmit information associated with the first region in the at least one raw image to be obtained in the image sensing module to the image sensing module, and wherein the information associated with the first region includes at least a part of information about an object recognized by object recognition in the at least one raw image, information about a designated region, information about a designated location, the center of the image output through the display unit 11 of the local US system 20 is set as the region of interest, it is divided into several stages as it moves away from the center based on the set center. It shows that the quality of the final medical image can be determined by setting the region and adjusting the amount and quality of data for each divided region; only the central region of interest and other regions are partitioned, and a weight of '0' is assigned to the remaining regions other than the region of interest).

Regarding claim 15, Campbell et al. in view of Song et al. disclose all of the aforementioned limitations of claim 11. Song also teaches wherein the processor is configured to: obtain the first region in the decompressed at least one raw image; estimate the first region in the at least one raw image to be obtained in the image sensing module, based on the obtained first region; and transmit information about the estimated first region to the image sensing module (fig. 6; ¶36: the center of the image output through the display unit 11 of the local US system 20 is set as the region of interest, it is divided into several stages as it moves away from the center based on the set center. It shows that the quality of the final medical image can be determined by setting the region and adjusting the amount and quality of data for each divided region).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698